As filed with the Securities and Exchange Commission on August 10, 2016 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RESOLUTE ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 27-0659371 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 Lincoln Street, Suite 2800 Denver, Colorado (Address of principal executive offices) (Zip Code) Resolute Energy Corporation 2009 Performance Incentive Plan Michael N. Stefanoudakis General Counsel Resolute Energy Corporation 1700 Lincoln Street, Suite 2800 Denver, Colorado 80203 (303) 534-4600 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Ronald R. Levine, II, Esq.
